J-A34011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                    v.

MAWUYRAYRASSUNA EMMANUEL
YAOGAN NOVIHO

                         Appellant                     No. 394 MDA 2015


          Appeal from the Judgment of Sentence January 27, 2015
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0004200-2013


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                    FILED FEBRUARY 17, 2016

      Appellant, Mawuyrayrassuna Emmanuel Yaogan Noviho, appeals from

the judgment of sentence entered by the Honorable David L. Ashworth,

Court of Common Pleas of Lancaster County. We affirm.

      We assume the parties’ familiarity with the facts and procedural

history of the case. For a recitation of the facts and procedural history of this

matter, we direct the reader to the opinion of the trial court. See Trial Court

Opinion, 4/7/15, at 1-3.

      We have reviewed the briefs of the parties, the certified record, and

the trial court opinion. The trial court, the Honorable David L. Ashworth, has

authored an opinion that ably disposes of the issues presented on appeal.

We affirm based on that opinion. See id., at 3-32.
J-A34011-15



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016




                          -2-
Circulated 02/02/2016 11:27 AM